--------------------------------------------------------------------------------

Exhibit 10.4
RESTRICTED STOCK AGREEMENT


AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”) and
_____________________ (“Employee”) made effective as of ____________________
(the “Grant Date”).


1.           Grant of Restricted Stock.


(a)           Stock.  Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan
(the “Plan”), Employee is hereby awarded _____________ shares of the Company’s
common stock (“Stock”), subject to the conditions of the Plan and this Agreement
(the “Restricted Stock”).


(b)           Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Stock shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.  Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.


2.           Terms of Restricted Stock.  Employee hereby accepts the Restricted
Stock and agrees with respect thereto as follows:


(a)           Forfeiture of Restricted Stock.  In the event of termination of
Employee’s employment with the Company or any employing Subsidiary of the
Company for any reason other than (i) normal retirement on or after age
sixty-five, (ii) death or (iii) disability (disability being defined as being
physically or mentally incapable of performing either the Employee’s usual
duties as an Employee or any other duties as an Employee that the Company
reasonably makes available and such condition is likely to remain continuously
and permanently, as determined by the Company or employing subsidiary), or
except as otherwise provided in the last two sentences of subparagraph (c) of
this Paragraph 2, Employee shall, for no consideration, forfeit all Restricted
Stock to the extent then subject to the Forfeiture Restrictions (as defined
below).  The obligation to forfeit and surrender Restricted Stock to the Company
upon termination of employment and the prohibition against transfer in Paragraph
2(b) below are herein referred to as “Forfeiture Restrictions.”


(b)           Assignment of Award.  The Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions.


(c)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Restricted Stock in accordance with the following schedule
provided that Employee has been continuously employed by the Company or any of
its Subsidiaries from the date of this Agreement through the applicable lapse
date.
 

--------------------------------------------------------------------------------


 
Lapse Date
 
 
Percentage of Total Number
of Restricted Stock
 
1st Anniversary of Grant Date
    20 %
2nd Anniversary of Grant Date
    40 %
3rd Anniversary of Grant Date
    60 %
4th Anniversary of Grant Date
    80 %
5th Anniversary of Grant Date
    100 %



Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock on the earlier of (i) the occurrence of a Corporate
Change (as such term is defined in the Plan) or (ii) the date Employee’s
employment with the Company is terminated by reason of death, disability (as
determined above) or normal retirement on or after age sixty-five.  In the event
Employee’s employment is terminated for any other reason, including retirement
prior to age sixty-five with the approval of the Company or employing
Subsidiary, the Committee which administers the Plan (the “Committee”) or its
delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the lapse of Forfeiture Restrictions as to any or all
Restricted Stock still subject to such restrictions, such lapse to be effective
on the date of such approval or Employee’s termination date, if later.


(d)           Certificates.  A certificate evidencing the Restricted Stock shall
be issued by the Company in Employee’s name, or at the option of the Company, in
the name of a nominee of the Company, pursuant to which Employee shall have
voting rights and shall be entitled to receive currently all dividends until the
Restricted Stock are forfeited pursuant to the provisions of this
Agreement.  The certificate shall bear a legend evidencing the nature of the
Restricted Stock, and the Company may cause the certificate to be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Company as a depository for safekeeping until the forfeiture
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this Agreement.  Upon request of the Committee or its delegate, Employee
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Stock then subject to the Forfeiture Restrictions.  Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Employee
for the shares upon which Forfeiture Restrictions lapsed.  Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any law or regulation
applicable to the issuance or delivery of such shares.  The Company shall not be
obligated to issue or deliver any shares of Stock if the issuance or delivery
thereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.
 

--------------------------------------------------------------------------------


 
3.           Withholding of Tax.  The Committee may make such provisions as it
may deem appropriate for the withholding of any taxes that it determines is
required in connection with this Award and unless otherwise approved by the
Committee, the Company shall reduce the number of shares of Stock that would
have otherwise been delivered to Employee by a number of shares of Stock having
a Fair Market Value equal to the amount required to be withheld.


4.           Status of Stock.  Employee agrees that the Restricted Stock will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws.  Employee also
agrees (i) that the certificates representing the Restricted Stock may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws, (ii) that the Company may refuse to register
the transfer of the Restricted Stock on the stock transfer records of the
Company if such proposed transfer would be in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Restricted Stock.


5.           Employment Relationship.  For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of (i) the Company, a Parent Corporation, or Subsidiary of
the Company or (ii) a corporation or a Parent Corporation or subsidiary of such
corporation assuming or substituting a new award for this Award.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee, or its
delegate, as appropriate, and its determination shall be final.


6.           Committee’s Powers.  No provision contained in this Agreement shall
in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Stock.


7.           No Section 83(b) Election.  Employee shall not make an election,
under section 83(b) of the Code, to include an amount in income in respect of
the award of Restricted Shares under this Agreement.


8.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee.
 

--------------------------------------------------------------------------------


 
9.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.


10.        Section 409A.  Notwithstanding anything in this Agreement to the
contrary, if any provision in this Agreement would result in the imposition of
an applicable tax under Section 409A of the Code and related regulations and
United States Department of the Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Employee’s rights under this Agreement.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.





 
KBR, INC.
                   
By:
 
                   
 
 
Employee

 
 

--------------------------------------------------------------------------------
